 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JEFFREY M COVER,
                                                            CASE NO. 3:19-CV-05064-BHS-DWC
11                             Petitioner,
                                                            ORDER GRANTING UNOPPOSED
12              v.                                          MOTION TO STAY
13      JEFFREY UTTECHT,

14                             Respondent.

15
            The District Court has referred this action to United States Magistrate Judge David W.
16
     Christel. Petitioner Jeffrey M. Cover filed a federal habeas Petition, pursuant to 28 U.S.C. §
17
     2254, seeking relief from a state court conviction. Currently before the Court is Petitioner’s
18
     “Motion Requesting Stay and Abeyance of Habeas Petition Pending Resolution of State Court
19
     Proceedings” (“Motion”). Dkt 7.
20
            District courts may use a “stay-and-abeyance” procedure while a petitioner exhausts his
21
     claims in state court. Rhines v. Weber, 544 U.S. 269, 275-77; Calderon v. United States District
22
     Court (Taylor), 134 F.3d 981, 988 (9th Cir.1998). Here, Petitioner contends a stay is proper
23
     because he has a personal restraint petition (“PRP”) pending in the state courts and resolution of
24

     ORDER GRANTING UNOPPOSED MOTION TO
     STAY - 1
 1 the PRP is necessary to exhaust his federal claims. Dkt. 7. Respondent filed a Response stating

 2 he does not oppose the stay. Dkt. 11. Respondent contends the Petition is a “mixed petition” and

 3 the interests of justice would be best served by the Court staying the Petition and holding it in

 4 abeyance until Petitioner’s PRP is finalized. Dkt. 9, 11.

 5          After reviewing the relevant record, the Motion (Dkt. 7) is granted. The case is stayed.

 6 Because Petitioner is incarcerated and proceeding pro se, Respondent is directed to file a report

 7 every ninety (90) days informing the Court of the status of Petitioner’s state proceedings. The

 8 first status report is due on or before August 5, 2019 and shall include the state court cause

 9 number. If the state court dismisses or resolves Petitioner’s state court proceedings, Petitioner is

10 directed to inform the Court and file a motion to lift the stay within 30 days of the state court

11 taking action.

12          Dated this 6th day of May, 2019.


                                                          A
13

14
                                                          David W. Christel
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

24

     ORDER GRANTING UNOPPOSED MOTION TO
     STAY - 2
